Title: From Benjamin Franklin to Cadwallader Colden, 5 December 1760
From: Franklin, Benjamin
To: Colden, Cadwallader


          
            Dear Sir,
            London, Dec. 5. 1760
          
          I take this first Opportunity of congratulating you most sincerely on your Accession to the Government of your Province, which I am the more pleas’d with, as I learn that the Ministry are well satisfy’d the Administration has fallen into so good Hands, and therefore that you are not like to be soon superseded by the Appointment of a new Governor.
          The Abbé Nollet has lately published another Volume of Letters on Electricity, in which he undertakes to support his Principles against the Attacks they have met with from all Quarters. He has sent me a Copy, and another for your Son Mr. David Colden. I take the Freedom of forwarding it under your Cover, with my best Respects to that very ingenious young Gentleman, whose valuable Work on the same Subject I am sorry has not yet been made publick.
          With the greatest Esteem and Regard I have the Honour to be Dear Sir, Your most obedient and most humble Servant
          
            B Franklin
            Honble. Cadr. Colden Esqr.
          
         
          Endorsed: Franklin Decr 3 1760
        